NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                          ______________

                            No. 12-4207
                          ______________


                        SANIA MAHMOOD,
                                  Appellant

                                  v.

        JOSEPH NARCISO; MAYFLOWER TRANSIT, LLC;
      ABC CORPORATION (1-100), said names being fictitious;
VANTAGE BLUE; XYZ CORPORATION (1-100), said names being fictitious;
          JOHN DOES (1-100), said names being fictitious

                          ______________

     ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF NEW JERSEY
                  (D.C. Action No. 3-09-cv-02656)
            Magistrate Judge: Honorable Douglas E. Arpert
                          ______________

                      Argued November 7, 2013
                          ______________

   Before: GREENAWAY, JR., VANASKIE, and ROTH, Circuit Judges.

                  (Opinion Filed: December 17, 2013)
Katherine A. North, Esq.
Randolph H. Wolf, Esq. [ARGUED]
214 Broad Street
P.O. Box 8938
Red Bank, NJ 07701-0000
             Counsel for Appellant


Jeffrey A. Segal, Esq. [ARGUED]
Weber, Gallagher, Simpson, Stapleton, Fires & Newby
305 Fellowship Road
Suite 200
Mount Laurel, NJ 08054
              Counsel for Appellees

                                    ______________

                                       OPINION
                                    ______________


GREENAWAY, JR., Circuit Judge.

      Sania Mahmood (“Mahmood” or “Appellant”) appeals the judgment of the District

Court1 entering a jury verdict and denying a motion for a new trial. For the reasons

discussed below, we will affirm the District Court.

                                      I. Background

      Because we write primarily for the parties who are familiar with the facts and

procedural history, we recount only the essential facts. On June 12, 2007, Mahmood was


      1
        The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. As such,
Magistrate Judge Arpert sits as the District Court for this matter.
                                            2
driving on the New Jersey Turnpike when a tractor-trailer moved into her lane, colliding

with her vehicle and crashing it into the center median of the highway.

       On May 11, 2009, Mahmood filed a complaint in the Superior Court of New

Jersey, naming Joseph Narciso Jr., Mayflower Transit, LLC, XYZ Corporation, and

Vantage Blue Solutions, Inc. as Defendants (collectively, “Appellees” or “Defendants”).2

Defendants removed the matter to the United States District Court for the District of New

Jersey based on diversity of citizenship.

       Magistrate Judge Arpert presided over the five day jury trial. Since the parties had

stipulated to the liability of Defendants, the sole issue at trial was damages. The jury

awarded Mahmood $25,000 in compensatory damages. Mahmood moved for a new trial.

In her moving papers, Mahmood argued that the damages award: (1) did not reflect the

extent of her injuries and is manifestly unjust; and (2) that the jury had information that

may have impermissibly influenced its decision. Judge Arpert denied the motion.

       Now Appellant argues that Judge Arpert made several errors at trial. First, he

improperly excluded evidence regarding the mechanics of the accident; second, he

improperly curtailed the expert testimony of Dr. Skolnick; and third, he denied a motion

seeking a new trial based on a damages award that was manifestly unjust. None of these

claims have merit.

                                      II. Jurisdiction

       The District Court had jurisdiction under 28 U.S.C. § 1332. This Court has


                                              3
jurisdiction pursuant to 28 U.S.C. § 1291.

                                       III. Analysis

A. Exclusion of Evidence Concerning the “Mechanics of the Accident”

       Appellant contends that the District Court abused its discretion and committed

reversible error when it excluded evidence relating to the nature and severity of the

automobile collision. (Appellant Br. 2.)3

       “We review the district court’s evidentiary rulings principally on an abuse of

discretion standard.” Complaint of Consolidation Coal Co., 123 F.3d 126, 131 (3d Cir.

1997). An abuse of discretion occurs only where the district court’s decision is

“arbitrary, fanciful, or clearly unreasonable”—in short, where “no reasonable person

would adopt the district court’s view.” United States v. Starnes, 583 F.3d 196, 214 (3d

Cir. 2009).

       From the onset of the trial, the defense objected to the introduction of evidence

relating to the force of impact and the circumstances surrounding the tractor-trailer’s

collision. At several instances, the District Court excluded testimony concerning the


       2
         Only Mayflower Transit, LLC and Narciso are parties to this appeal.
       3
         Appellant also argues that New Jersey law governing admission of evidence
applies to this action by the application of the Erie doctrine. Federal courts in diversity
cases are bound to apply federal rules “so long as they can rationally be viewed as
procedural.” Salas by Salas v. Wang, 846 F.2d 897, 906 (3d Cir. 1988). We find the
evidentiary rulings here to be largely procedural, and therefore review the District
Court’s rulings under federal rules. Cf. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717,
761 n. 31 (3d Cir. 1994) (declining to apply state procedural law reasoning that
“Pennsylvania substantive law does not change the federal standard for the admissibility
of expert testimony”).
                                             4
condition of Mahmood’s car following the accident, reasoning that “[i]t’s not an element

of this case.” (App. 446.)

       Contrary to Appellant’s characterization, however, evidence relating to the

circumstances of the accident was not categorically excluded at trial. In particular,

Appellant was permitted to testify in varying details about the effects of the accident.

(See, e.g., App. 241 (“I was crushed between the tractor trailer and the guardrail, and my

car was lifted five feet up high.”); id. at 242 (“I lost control of my body. I didn’t have

any control over anything, steering wheel or anything.”).) In addition to evidence

adduced at trial, counsel brought the details of the accident to the jury’s attention in his

opening statement. (See id. at 206 (“[W]hen that 18-wheeler put her up against that

guardrail, she felt the car shake; she felt herself move inside the car; and she found

herself with the car being lifted off the ground.”).)

       Given that the basic background of the accident was allowed into the trial record,

the extent to which details of the accident were deemed relevant falls within the broad

discretion of the District Court. While Rule 401’s broad definition of relevant evidence

“diminishes substantially [a judge’s] authority to exclude evidence as irrelevant[,]”

Blancha v. Raymark Indus., 972 F.2d 507, 514 (3d Cir. 1992), it also does not license

litigants to introduce whatever evidence they deem to be relevant. See In re Merritt

Logan, Inc., 901 F.2d 349, 359 (3d Cir. 1990) (“The admission or exclusion of evidence

is a matter particularly suited to the broad discretion of the trial judge.”).

       Having ruled from the bench, the District Court did not explicitly articulate a Rule
                                               5
403 analysis.4 But it appears, based on its statement to Mahmood’s counsel, that the

Court found the probative value of introducing evidence relating to the collision beyond a

simple description to be outweighed by the potential prejudice of inciting sympathy from

the jury. (See App. 238-39 (“If your representation is that she’s going to give a brief

description in order to set the stage for her damages, I think that’s appropriate. If you go

too much further into the drama of all this, then I think we have a problem.”).) While we

discourage a categorical stance on whether details of an accident are relevant for

determining damages, we find the District Court’s rulings to be appropriate here, given

that New Jersey law on damages “is to compensate the plaintiff fairly and accurately for

his losses.” Bussell v. DeWalt Prods. Corp., 105 N.J. 223, 227 (N.J. 1987).

       Therefore, we find no abuse of discretion in the District Court’s exclusion of

certain testimony regarding the mechanics of the accident.



B. Exclusion of Expert Testimony

       Appellant argues that the District Court abused its discretion when it prematurely

excluded portions of Dr. Skolnick’s medical conclusions. (Appellant Br. 19.)5



       4
         This Court has stressed that a trial court should articulate its balancing analysis.
See Glass v. Philadelphia Elec. Co., 34 F.3d 188, 191 (3d Cir. 1994). That a district
court failed to take the opportunity to articulate its balancing, however, does not
constitute reversible error. See id. at 192.
       5
         Rule 702 of the Federal Rules of Evidence states the following: “If scientific,
technical, or other specialized knowledge will assist the trier of fact to understand the
evidence or to determine a fact in issue, a witness qualified as an expert by knowledge,
                                              6
       This Court reviews “a district court’s application of Rule 702, as well as the

decision whether to grant a Daubert hearing, for abuse of discretion . . . .” Elcock v.

Kmart Corp., 233 F.3d 734, 745 (3d Cir. 2000).

       In Daubert, the Supreme Court held that “[f]aced with a proffer of expert scientific

testimony . . . the trial judge must determine at the outset . . . whether the expert is

proposing to testify to (1) scientific knowledge that (2) will assist the trier of fact to

understand or determine a fact in issue.” Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 592 (1993). Under Daubert, courts must address a “trilogy of restrictions”

before permitting the admission of expert testimony: qualification, reliability and fit.

Schneider ex rel. Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003). The party

offering the expert must prove each of these requirements by a preponderance of the

evidence. In re TMI Litig., 193 F.3d 613, 663 (3d Cir. 1999).

       In the instant case, defense counsel filed an in limine motion to preclude Dr.

Skolnick, a licensed medical doctor in New Jersey, from testifying on several conclusions

reached in his reports. After the District Court heard oral argument on the issue, it issued

an order granting the motion. (App. 3.) The portions excluded by the District Court

were: (1) his diagnosis of TMJ syndrome; (2) his conclusion that Mahmood was limited

to sedentary employment; and (3) his recommendation that Mahmood undergo cervical

fusion surgery.



skill, experience, training, or education, may testify thereto in the form of an opinion or
otherwise . . . .” Fed. R. Evid. 702.
                                              7
       In coming to the conclusion, the District Court appears to have determined that Dr.

Skolnick’s findings do not meet the “reliability” prong of Daubert.6 The reliability

requirement of Daubert “means that the expert’s opinion must be based on the ‘methods

and procedures of science’ rather than on ‘subjective belief or unsupported speculation’;

the expert must have ‘good grounds’ for his or her belief.” In re Paoli R.R. Yard PCB

Litig., 35 F.3d 717, 742 (3d Cir. 1994) (“Paoli II”) (quoting Daubert, 509 U.S. at 590).

       While it is possible that Dr. Skolnick had an independent basis to reach

conclusions in his reports, they scarcely contained analysis — beyond a litany of sources

listed as reviewed — showing how he reached his conclusions. As the District Court

pointed out, there was a tenuous link between the sources consulted and the conclusions

reached in Dr. Skolnick’s reports. (See, e.g., App 9-10 (“[T]here are insufficient

references in the Plaintiff’s medical records and reports of other physicians to support

this opinion.”).) The record indicates, for instance, that Dr. Skolnick relied on Dr.

Lowe’s findings to recommend cervical fusion surgery. (Id. at 65 (“As far as future

treatment, the patient has already been indicated for cervical spine anterior cervical

fusion. I agree with his treatment program.”).) But Dr. Lowe’s report merely identified

cervical spine anterior fusion as a treatment of last resort. (S.A. 26-28). Defense counsel

also conceded that Dr. Lowe was not going to testify about the need for cervical surgery,



       6
         Dr. Skolnick’s reports meet the other two prongs of the Daubert analysis. Indeed,
the District Court’s order correctly implied that Dr. Skolnick met the “qualification”
prong. (See App. 9-10 (observing that Dr. Skolnick’s opinion “may be within his area of
                                             8
removing a significant basis for how Dr. Skolnick came to his conclusion. (S.A. 31.)

Given those circumstances, it was not unreasonable for the District Court to find Dr.

Skolnick’s reports to be unreliable. See Paoli II, 35 F.3d at 746 (holding that judges may

exclude evidence “if the flaw is large enough that the expert lacks ‘good grounds’ for his

or her conclusions”).

       Appellant argues that the record was insufficiently developed for the District

Court to preclude Dr. Skolnick from testifying as to the three issues. We are not

persuaded. The District Court heard oral argument on the motions in limine, where the

trial counsel for Mahmood was unable to produce satisfactory answers as to how Dr.

Skolnick reached his conclusions. While we continue to endorse the view that medical

reports need not be replete with elaborate details concerning the findings, we also

recognize that “the law grants a district court the same broad latitude when it decides how

to determine reliability as it enjoys in respect to its ultimate reliability determination.”

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141-42 (1999) (emphasis omitted).

       Accordingly, we conclude that the District Court’s ruling does not constitute an

abuse of discretion that warrants reversal.



C. Motion for a New Trial on Grounds that Jury Verdict was Manifestly Unjust

       Appellant argues that the District Court erred by denying its motion for a new trial



expertise”). We find that the “fit” prong of the analysis was also validly presupposed by
the District Court.
                                               9
on grounds that the jury’s verdict was shockingly disproportionate to the injuries.

(Appellant Br. 31.)

      This Court reviews the District Court’s denial of a new trial for abuse of discretion.

See American Bearing Co. Inc. v. Litton Indus., 729 F.2d 943, 948 (3d Cir. 1984). A

court should grant such a motion “only when the record shows that the jury’s verdict

resulted in a miscarriage of justice or when the verdict, on the record, cries out to be

overturned or shocks our conscience.” Williamson v. Consol. Rail Corp., 926 F.2d 1344,

1353 (3d Cir. 1991).

       Appellant’s argument primarily rests on the fact that Defendants stipulated to

liability and made an offer of judgment in the amount of $250,000. Appellant argues that

the jury’s damage award was shockingly disproportionate given that “defendants

themselves perceived the value of the case to be ten times what the jury awarded.”

(Appellant Br. 32). We are not persuaded.

       An offer of judgment could have been made for numerous reasons, including the

economics of trial costs and uncertainty of a jury trial. As our Court has held previously,

we must “acknowledge the extraordinary number of inferences that the jury must have

drawn in order to reach the verdict that it did.” Roebuck v. Drexel Univ., 852 F.2d 715,

736 (3d Cir. 1988). We find that the jury verdict in this case is not manifestly unjust or

that a miscarriage of justice would result if the verdict were to stand. Cf. Gurley v.

Blumer, 370 F.2d 497, 498 (3d Cir. 1967) (finding that a jury verdict that awarded $2,500

damages for a wrongful death action was not shockingly inadequate).
                                             10
       Therefore, we conclude that the District Court did not abuse its discretion in

denying Appellant’s motion for a new trial.



D. Motion for New Trial on Grounds of Alleged Jury Misconduct

       Appellant argues that the District Court erred in denying Plaintiff’s motion for a

new trial on grounds that the jury improperly considered information regarding

Defendants’ offer of judgment. (Appellant Br. 37.)

       We review the District Court's investigation of the juror misconduct as well as its

denial of a mistrial for abuse of discretion. See United States v. Clapps, 732 F.2d 1148

(3d Cir. 1984).

      Appellant’s allegation is based on the undisputed fact that two weeks after the trial,

a juror contacted the defense counsel’s office, inquiring as to whether or not the “offer of

judgment” was higher or lower than the jury verdict. The defense counsel never spoke

with the juror, and promptly informed Judge Arpert confirming the receipt of a telephone

call. The District Court thereafter conducted a telephone conference. After hearing from

both sides, the District Court concluded that the jury’s inquiry may be attributed to the

fact that both counsel referenced, during trial, that they were unsuccessful at negotiating a

settlement.

       As the District Court correctly observed, there was sufficient circumstantial

evidence for a reasonable jury to infer that an offer of settlement was made. During his

opening argument, for instance, counsel for Appellees alluded to prior settlement talks,
                                              11
stating to the jury that “the company has tried to compensate Ms. Mahmood.” (App.

214.) Mahmood’s trial counsel also implied on several occasions that a settlement talk

had failed. (Id. at 218 (“They tried to compensate her, they failed.”).)

       Therefore, we find that the District Court did not abuse its discretion in denying a

motion for new trial on grounds of jury misconduct.



                                      IV. Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             12